Exhibit 10.23
EIGHTH AMENDMENT TO LEASE
THIS EIGHTH AMENDMENT TO LEASE (“Amendment”) made as of the 8th day of
September, 2009, by and between 111 BARCLAY ASSOCIATES (“Landlord”), sole
beneficiary under CHICAGO TITLE LAND TRUST COMPANY, as successor trustee to
LASALLE BANK NATIONAL ASSOCIATION, as successor trustee (“Trustee”) to AMERICAN
NATIONAL BANK AND TRUST COMPANY OF CHICAGO, as Trustee under Trust Agreement
(“Trust”) dated January 1, 1991 and known as Trust No. 113370-03 (“Landlord”)
and BIOSANTE PHARMACEUTICALS, INC. (“Tenant”).
RECITALS:
WHEREAS, Landlord and Tenant entered into that certain Lease dated December 19,
2003, as amended by First Amendment to Lease dated February 26, 2004, as
modified by Letter Amendment dated March 19, 2004, as amended by Second
Amendment to Lease dated January 4, 2005, as amended by Third Amendment to Lease
dated January 27, 2006, as amended by Fourth Amendment to Lease dated March 7,
2007, as amended by Fifth Amendment to Lease dated November 2, 2007, as amended
by Sixth Amendment to Lease dated April 18, 2008, and as amended by Seventh
Amendment to Lease dated November 17, 2008 (the original lease, as amended, the
“Existing Lease”, and the Existing Lease as amended by this Amendment, the
“Lease”) which Lease demised to Tenant a portion of the 2nd floor known as
Suite 280 and Suite 220 (“Premises”) of the building known as 111 Barclay
Boulevard, Lincolnshire, Illinois (“Building”); and
WHEREAS, Tenant desires to extend the Term of the Lease for the entire Premises
and the Landlord and Tenant desire to amend the Existing Lease to modify the
Existing Lease in certain other respects.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Lease is hereby further amended as follows:
1. Recitals. The Recitals are true and correct in all material respects and are
incorporated as if fully set forth herein.
2. Defined Terms. Capitalized terms used but not defined herein shall have the
meaning assigned to them in the Existing Lease.
3. Term. The Term of the Lease is hereby extended to April 30, 2012 on the same
terms and conditions as set forth in the Lease, except as modified herein and
unless sooner terminated pursuant to the terms of the Lease.
4. Rent. As of April 1, 2010 the Base Rent payable under the Lease shall be as
follows:

              Annual   Monthly Period   Base Rent   Installment 5/1/10-4/30/12  
$171,000.00   $14,250.00

 

 



--------------------------------------------------------------------------------



 



5. Work. Landlord shall, at Landlord’s expense, do the following work within the
Premises: (a) replace the carpeting in Suite 280 with Building Standard
carpeting (color to be selected by Tenant from Building Standard palette;
(b) provide new vinyl base in Suite 280; (c) paint suite 280 in it’s entirety
(d) paint around existing furniture in Suite 220 (furniture is not to be moved
and existing carpeting is not to be removed). The work to be performed by
Landlord shall commence as soon as Tenant and Landlord coordinate their
schedules.
6. No Extended Term. Tenant’s option to extend the term of the Lease as provided
in the Seventh Amendment to the Lease is hereby deleted in its entirety. The
Tenant shall have no option to extend the Term of this Lease.
7. Real Estate Brokers. Tenant represents that it has dealt with, and only with,
Van Vlissingen and Co., as broker in connection with this Amendment, and that,
insofar as Tenant knows, no other broker negotiated this Amendment or is
entitled to any commission in connection therewith. Tenant agrees to indemnify
and hold Landlord harmless from all damages, liability and expense (including
reasonable attorneys’ fees) arising from any claims or demands of any other
broker or brokers or finders in connection with its participating with Tenant in
the negotiating of this Amendment.
8. Lease in Full Force and Effect. Except for the provisions of this Amendment,
all the terms, covenants and conditions of the Lease and all the rights and
obligations of Landlord and Tenant thereunder, shall remain in full force and
effect, and are not otherwise altered, amended, revised or changed.
9. Estoppel. Tenant and Landlord hereby each acknowledge that as of the date
hereof, they have no claims arising under the Lease against the other party or
its agents, or any one or more of the foregoing, and that neither knows of any
default or failure on the part of the other party to keep or perform any
covenant, condition or undertaking to be kept or performed by such other party
under the Lease.

 

2



--------------------------------------------------------------------------------



 



10. Exculpatory Provisions. It is expressly understood and agreed by and between
the parties hereto, anything herein to the contrary notwithstanding, that each
and all of the representations, warranties, covenants, undertakings and
agreements herein made on the part of any Landlord while in form purporting to
be the representations, warranties, covenants, undertakings, and agreements of
such Landlord are nevertheless each and every one of them made and intended, not
as personal representations, warranties, covenants, undertakings, and agreements
by such Landlord or for the purpose or with the intention of binding such
Landlord personally, but are made and intended for the purpose only of
subjecting such Landlord’s interest in the Building, the Land and the Premises
to the terms of this Amendment and for no other purpose whatsoever, and in case
of default hereunder by any Landlord (or default through, under, or by any of
its agents or representatives), the Tenant shall look solely to the interests of
such Landlord in the Building and Land; that neither Landlord nor Chicago Title
Land Trust Company, as Trustee of Trust No 113370-03 shall have any personal
liability to pay any indebtedness accruing hereunder or to perform any covenant,
either express or implied, herein contained and no liability or duty shall rest
upon any Landlord which is a land trust to sequester the trust estate or the
rents, issues and profits arising therefrom, or the proceeds arising from any
sale or other disposition thereof; that no personal liability or personal
responsibility of any sort is assumed by, nor shall at any time be asserted or
enforceable against, Chicago Title Land Trust Company, as Trustee under Trust
No. 113370-03 or any beneficiaries under any land trust which may become the
owner of the Building, on account of this Amendment or on account of any
representation, warranty, covenant, undertaking or agreement of Landlord in this
Amendment contained, either express or implied, all such personal liability, if
any, being expressly waived and released by Tenant and by all persons claiming
by, through, or under Tenant; and that this Amendment is executed and delivered
by the undersigned Landlord not in its own right, but solely in the exercise of
the powers conferred upon it as such Trustee.
SIGNATURES APPEAR ON NEXT PAGE

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
date first above written.

            LANDLORD:

111 BARCLAY ASSOCIATES
      By:   Van Vlissingen & Co., its authorized agent             By:   /s/
Charles R. Lamphere         Its: President        TENANT:

BIOSANTE PHARMACEUTICALS, INC.
      By:   /s/ Phillip B. Donenberg         Its: CFO, 9/8/09   

 

4